Filed 6/20/22 P. v. Zapata CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060432

           v.                                                          (Super. Ct. No. 05WF0647)

 JESUS DAMIAN ZAPATA,                                                  OPI NION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Cheri T. Pham, Judge. Reversed.
                   Edward J. Haggerty, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Steve Oetting, Assistant Attorney General, Eric A. Swenson and Heather M.
Clark, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
              The Three Strikes Reform Act of 2012 (the Act) created a resentencing
procedure for inmates serving an indeterminate third-strike sentence, where the third
                                                                       1
strike was not a serious or violent felony. (Penal Code, § 1170.126.) Section 1170.126,
subdivision (b), provides a two-year window from the effective date of the statute to file a
petition for resentencing. That period expired November 7, 2014. But it also provides
that a petition may be filed “at a later date upon a showing of good cause . . . .”
              In 2012, Jesus Damian Zapata was convicted of a single count of false
impersonation. (§ 529, subd. (a)(3).) In short, he was pulled over for not wearing a seat
belt and claimed to be his brother, who owned the car. Normally, this is a wobbler — i.e.
a crime punishable either as a misdemeanor or a felony, in the latter case carrying a
punishment of 16 months, 2 years, or 3 years in prison. (§ 529, subd. (b).) However,
because defendant had prior strikes, he was sentenced to 25 years to life in prison.
              On direct appeal from his conviction, we affirmed the judgment but
remanded for the court to resentence defendant consistent with the Act. (People v.
Zapata, G047277, Sept. 20, 2013 [nonpub. opn.].) Our decision was appealed to the
California Supreme Court, who granted the petition and held the matter. In People v.
Conley (2016) 63 Cal.4th 646, our high court held that a defendant is not entitled to
automatic resentencing under the Act, but instead must file a petition pursuant to section
1170.126. (Id. at pp. 661-662.) The matter was remanded to us, and, in 2017, we
remanded to the trial court with directions to accept a section 1170.126 petition within
one year of the opinion becoming final. (People v. Zapata, G047277, Mar. 20, 2017
[nonpub. opn.] (Zapata II).)
              Defendant did not, however, file a petition within that year. Instead, he
filed his petition in April 2021. The court summarily denied the petition without holding
a hearing, describing the petition as “informal, ex parte communication on which the


1
       All statutory references are to the Penal Code.

                                              2
court will not act,” and commenting, “Defendant’s case is final, and there is no pending
matter to which Defendant’s request(s) may attach, no jurisdiction remaining, and no
authority for the court to address Defendant’s case.” Defendant appealed.
               The People concede that the court erred insofar as it summarily denied the
petition without conducting a good cause analysis. However, the People maintain that
defendant’s excuses for the late filing are not good enough to rise to the level of good
cause, and thus the error was harmless.
               We will reverse.
               In reversing this order, we feel compelled to remind the Attorney General’s
office that “[a] prosecutor has the responsibility of a minister of justice and not simply
that of an advocate.” (Rules of Prof. Conduct, rule 5-110, comment 1.) Defendant is
serving a grossly disproportionate sentence wholly at odds with the letter and the spirit of
current laws. Given the circumstances of this case, “good cause” should be given a broad
interpretation consistent with the ends of justice, which the trial court must determine in
the first instance.


                                                  2
                                          FACTS
               “In March 2005, Police Officer Ramiro Vergara initiated a traffic stop of
Zapata because he was not wearing a seat belt and failed to signal before turning. A
DMV check revealed the vehicle was registered to Juan Zapata, Zapata’s brother, and
registration for the car had expired. Defendant identified himself as Juan Zapata, with a
birth date of December 18, 1984, and told Vergara the vehicle belonged to his girlfriend.
A records check showed Juan Zapata did not have a driver’s license.




2
       The following facts are taken verbatim from our 2017 prior opinion. (Zapata II,
supra, G004722.)

                                              3
              “After backup arrived, Vergara found a pipe in defendant’s pocket, plus
bullets and a loaded gun in the vehicle. Zapata was arrested and taken to the police
station, where he continued to claim his name was Juan Zapata.
              “Vergara completed a prebooking form based on the information Zapata
provided. He collected evidence from Zapata’s hands to test for gunshot residue (GSR)
under the name of Juan Zapata and sent it to the lab for testing under that name. Zapata
also provided a DNA sample and was booked under the name Juan Zapata. Fingerprints
later revealed Zapata was Jesus Zapata with a birth date in 1978.” (Zapata II, supra,
G004722.)


                              STATEMENT OF THE CASE


              A jury convicted defendant Jesus Damian Zapata of felony false
impersonation (§ 529, subd. (a)(3); formerly § 529, subd. 3), but found him not guilty of
carrying a concealed weapon in a vehicle, and street terrorism. The trial court thereafter
found true the allegations Zapata had 11 prior serious or violent felony convictions
(§§ 667, subds. (d), (e)(2), 1170.12, subds. (b), (c)(2)(A)) and had served a prior prison
term (former § 667.5, subd. (b)). It dismissed the allegations of two prior serious felonies
(§ 667, subd. (a)(1)) and sentenced Zapata to an indeterminate term of 25 years to life,
plus a one-year term under section 667.5, subdivision (b).
              Defendant appealed from his conviction. As described in the introduction,
we affirmed the judgment but remanded the matter for resentencing consistent with the
Act, which had become effective during the pendency of the appeal. The California
Supreme Court subsequently decided that a defendant was not entitled to automatic
resentencing, but instead was required to file a petition. Once the matter was remanded
to us, we again affirmed the opinion, this time instructing the trial court to accept a
petition filed within one year of the remittitur, which expired in April 2018.

                                              4
               Defendant filed his petition in April 2021. The petition included a
declaration from defendant explaining why he filed his petition late. Defendant stated he
was aware of the Act’s provision permitting a late petition for good cause, and declared
he wanted to remain in custody to attend more self-help groups that would help him
rehabilitate himself. He attached exhibits indicating he had been taking math classes and
had “continually participated in the Criminals & Gangmembers Anonymous (CGA)
recovery program and has been an asset to the program’s growth and popularity by
making good use of his time and making himself available in follow-up workshop
meetings.” He also attached completion certificates from the following programs:
Alternatives to Violence Project, Tools for Positive Decision Making, Parole Suitability
Readiness Workshop, and an American Cancer Society Relay for Life event. Defendant
also declared that a “mass disturbance” led to a lock down of the entire Hispanic prison
population, which led to a lawsuit and a settlement since the restriction was unlawful and
based on race. Defendant was listed as a member of a “suspected class” and took time to
get himself removed from that list. Defendant also noted that COVID-19 quarantine
restrictions limited his movement.
               As we noted in the introduction, the trial court summarily denied the
petition and defendant appealed.


                                        DISCUSSION
               “Proposition 36 was passed by the electorate on November 6, 2012, and the
Act went into effect the following day. (Initiative Measure, Prop. 36, §§ 6, 10, approved
by voters, Gen. Elec. (Nov. 6, 2012); see Cal. Const., art. II, § 10, subd. (a).) The Act
prospectively reduced the punishment previously proscribed for certain defendants
convicted of a third strike offense. Additionally, . . . it created a ‘retroactive relief
procedure’ for certain inmates serving an indeterminate, third strike sentence under the
former Three Strikes law. [Citation.]

                                                5
              “The then newly enacted resentencing procedure allows an inmate to file ‘a
petition for a recall of sentence’ within two years of Proposition 36’s effective date, ‘or at
a later date upon a showing of good cause.’ (§ 1170.126, subd. (b).) An inmate is
eligible for resentencing only if (1) he or she is serving an indeterminate ‘third strike’
sentence for a felony that is not considered serious or violent, as defined by law; (2) the
third strike sentence was not imposed for one of certain enumerated, disqualifying
offenses; and (3) the inmate had no prior conviction for any of certain other enumerated,
disqualifying offenses. (§ 1170.126, subd. (e).) If the inmate meets the eligibility
requirements for resentencing, he or she will be resentenced by the trial court, unless the
court determines, in its discretion, ‘that resentencing the petitioner would pose an
unreasonable risk of danger to public safety.’ (§ 1170.126, subd. (f).)
              “The time to petition for recall of sentence pursuant to Proposition 36
expired in November 2014. (§ 1170.126, subd. (b).)” (People v. Valencia (2021)
64 Cal.App.5th 641, 647 (Valencia). Since that time, a petition may only be filed upon a
showing of good cause. (§ 1170.126, subd. (b).)
              There is no question that the court erred in this case by summarily denying
defendant’s petition without conducting a good cause analysis. The People concede the
error, which is plain on the face of section 1170.126, subdivision (b). In general, in cases
where a court fails to exercise its discretion, “remand is necessary so that the trial court
may have the opportunity to exercise its sentencing discretion at a new sentencing
hearing.” (People v. Brown (2007) 147 Cal.App.4th 1213, 1228.)
              The People argue that remand is unnecessary because it would be an “idle
act” insofar as defendant did not set forth evidence of good cause. We disagree. “[A]
trial court ‘has broad discretion to determine whether good cause exists.’” (People v.
Drew (2017) 16 Cal.App.5th 253, 257.) Two relevant factors in that determination are
“(1) the nature and strength of the justification for the delay, [and] (2) the duration of the
delay . . . ,” but courts must further consider “all of the relevant circumstances of the

                                              6
particular case, ‘applying principles of common sense to the totality of circumstances.’”
(Ibid.) Moreover, because the Three Strikes Reform Act is a remedial act, it should
be interpreted liberally to effectuate its purposes. (See Cummins, Inc. v. Superior
Court (2005) 36 Cal.4th 478, 493 [a remedial act “should be interpreted broadly to
effectuate its purposes”].)
              One circumstance courts should consider is the nature of the underlying
third strike conviction. One of the primary arguments in favor of the Act was to “MAKE
THE PUNISHMENT FIT THE CRIME.” (Voter Information Guide, Gen. Elec. (Nov. 6,
2012) argument in favor of proposition 36.) Moreover, there was broad awareness at that
time that the three strikes law was resulting, in some instances, in grossly
disproportionate sentences that shocked the conscience, which undoubtedly was a
motivating factor for the electorate. This case is a prime example of such a sentence.
Defendant was imprisoned for 25 years to life for trying to avoid a seatbelt traffic ticket
by claiming to be his brother. In the grand scheme of crime and punishment, this was a
very minor offense. Under no just system of laws should defendant have been
imprisoned for 25 years to life for such a paltry crime. And that is precisely what the
voters of California recognized by passing the Act. In considering whether there is good
cause to entertain a belated petition for resentencing under the Act, therefore, the court
should take this circumstance into consideration.
              The People’s argument for affirming relies primarily on Valenica, supra,
64 Cal.App.5th 641, which we find distinguishable in several important respects. In
Valencia the defendant filed a timely petition under the Act, which was denied on the
ground that his release would create an unreasonable danger to society. Four years later,
the defendant filed a second petition, this one untimely, on the ground that evidence of
his rehabilitation while in prison rebutted the conclusion that he was a danger to society.
The trial court denied the second petition on the ground that the Act only provides for one
petition. The Valencia court affirmed that order on a different ground. It concluded that

                                              7
even if successive petitions are permitted, rehabilitation while in prison, in and of itself,
would not be adequate good cause as a matter of law. (Ibid. [“even if we assume that
section 1170.126 permits successive petitions to be filed beyond the statute of limitations
in some circumstances, changed circumstances relating to an inmate’s rehabilitative
progress cannot, as a matter of law, constitute good cause for such delay”].) The court
reasoned that successive petitions on rehabilitation grounds were contrary to the
electorate’s expectations that the costs of resentencing would primarily be born in the
first two years after passage of the Act.
              We do not read Valencia as standing for the proposition that a court may
never consider an inmate’s rehabilitation in deciding whether there was good cause for
delay. The issue in Valencia dealt with successive petitions and the prospect that a court
may see such petitions over and over again every time the defendant completes a new
program in custody. Here, by contrast, defendant is filing his first petition for
resentencing. The fact that he decided to rehabilitate himself so as not to be a danger to
society is a factor the court may consider in deciding whether there is good cause to
consider a belated petition.
              Moreover, unlike the defendant in Valencia, rehabilitation was not
defendant’s only excuse. For much of the time since 2014, defendant’s case was tied up
in litigation, and there was obviously good cause during that period. Additionally,
defendant cited a mass lockdown and COVID-19 as additional factors that led to his
delay in filing a petition. And as we have already mentioned, the nature of the underlying
third strike offense. Looking at the totality of the circumstances, we cannot say that
defendant failed to demonstrate good cause as a matter of law, and thus we will remand
the case for the court to consider the issue in the first instance.




                                               8
                                     DISPOSITION


              The postjudgment order denying defendant’s petition for resentencing
pursuant to section 1170.126 is reversed.




                                                 MARKS, J.*

WE CONCUR:



MOORE, ACTING P. J.



SANCHEZ, J.

*Judge of the Orange Super. Ct., assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.




                                            9